DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the rotating member comprises a first protrusion, the pivoting member comprises a second protrusion, the frame body defines a first through hole and a third through hole, the coupling member defines a second through hole and a fourth through hole, a predetermined angle is defined between the first through hole and the second through hole, the first protrusion is received in the first through hole and the second through hole, a predetermined angle is defined between the third through hole and the fourth through hole, the second protrusion is received in the third through hole and the fourth through hole; 
when the rotating member is rotated, the first protrusion simultaneously moves in the first through hole and the second through hole to drive the coupling member to move; 
when the rotating member drives the coupling member to move, the second protrusion simultaneously moves in the third through hole and the fourth through hole to drive the pivoting member to rotate”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 4-8 depending from claim 1, are therefore also allowable.

Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “the rotating member is provided on the frame body and coupled to the coupling member and configured to drive the coupling member to move inside the frame body and drive the coupling member and the frame body to move together; and 
the at least one pivoting member is provided on a side of the frame body and coupled to the coupling member, the coupling member is configured to drive the at least one pivoting member to rotate to resist against the resisting structure; 
the rotating member comprises a first protrusion, the pivoting member comprises a second protrusion, the frame body defines a first through hole and a third through hole, the coupling member defines a second through hole and a fourth through hole, a predetermined angle is defined between the first through hole and the second through hole, the first protrusion is received in the first through hole and the second through hole, a predetermined angle is defined between the third through hole and the fourth through hole, the second protrusion is received in the third through hole and the fourth through hole; 
when the rotating member drives the coupling member to move, the second protrusion simultaneously moves in the third through hole and the fourth through hole to drive the pivoting member to rotate”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 13-17 depending from claim 9, are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841